NO. 12-03-00171-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ELLEN HENDRY WHEELER,§
	APPEAL FROM THE 173RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

JUNE GREENE, JERRY BAKER,
AND DAVID HENDRY,§
	HENDERSON COUNTY, TEXAS
APPELLEES



MEMORANDUM OPINION
PER CURIAM
	On September 26, 2003, Appellant Ellen Hendry Wheeler filed a Notice of Bankruptcy in
this appeal in compliance with Rule 8.1 of the Texas Rules of Appellate Procedure.  An
authenticated copy of the first page of Wheeler's voluntary petition indicates that the petition was
filed on September 24, 2003.
	Pursuant to Texas Rule of Appellate Procedure 8.2, this appeal is suspended until further
order of this court.  The parties are directed to advise the clerk of this court of any change in the
status of Wheeler's bankruptcy proceeding which would affect the status of this appeal.  Any motion
to reinstate this appeal must comply with Texas Rule of Appellate Procedure 8.3.
Opinion delivered September 30, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)